October 21, 2011

Mr. Donald Colleluori
Figari & Davenport, LLP
901 Main Street, Suite 3400
Dallas, TX 75202-3796

Mr. Craig T. Enoch
Enoch Kever PLLC
600 Congress Avenue, Suite 2800
Austin, TX 78701
Ms. Elizabeth Bloch
Brown McCarroll, LLP
111 Congress Ave., Suite 1400
Austin, TX 78701-4093

RE:   Case Number:  10-0389
      Court of Appeals Number:  05-08-01492-CV
      Trial Court Number:  04-04344-L

Style:      KOUROSH HEMYARI AND UNION VALLEY RANCH, L.P.
      v.
      GARY BEN STEPHENS, STEPHENS GROUP, L.P., AND STEPHENS GROUP II, L.P.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz     |
|   |Mr. Gary          |
|   |Fitzsimmons       |
|   |Mr. Aaron Daniel  |
|   |Day               |